PER CURIAM: In this case, one Justice of this Court has recused herself and the remaining members of the Court are divided so that it is not possible to secure the constitutionally required concurrence of four judges for a decision (see Ill. Const. 1970, art. VI, § 3). Accordingly, the appeal is dismissed. The effect of this dismissal is the same as an affirmance by an equally divided court of the decision under review but is of no precedential value. See Perlman v. First National Bank, 60 Ill. 2d 529, 530 (1975). McMORROW, C.J., took no part.